                                                                      Case 2:19-cv-02298-DLR Document 13 Filed 07/03/19 Page 1 of 5



                                                             1   Jesse Cook; AZ Bar No. 027173
                                                                 Zachary Price; AZ Bar No. 028464
                                                             2
                                                                 COOK & PRICE, PLC
                                                             3   402 E. Southern Ave.
                                                                 Tempe, AZ 85282
                                                             4   Tel: 480.407.4440
                                                             5   Fax: 480.696.5474
                                                                 JCook@CookPriceLaw.com
                                                             6   ZPrice@CookPriceLaw.com
                                                             7
                                                                 Attorneys for
                                                             8   Andrew Olason
                                                             9
                                                            10                           IN THE UNITED STATES DISTRICT COURT

                                                            11                                 FOR THE DISTRICT OF ARIZONA
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12   Andrew Olason,
                                                            13
                                                                                            Plaintiff,
                                                            14
                                                                 v.                                                                AMENDED COMPLAINT
                                                            15
                                                            16   Tolteca Enterprises, Inc. dba The
                                                                 Phoenix Recovery Group, a Texas
                                                            17   Corporation,
                                                            18
                                                                                            Defendant.
                                                            19
                                                            20                                           I.        INTRODUCTION
                                                            21
                                                                      1. This is an action for damages brought by an individual consumer for Defendant’s
                                                            22
                                                                         violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
                                                            23
                                                                         (hereinafter “FDCPA”).
                                                            24
                                                                                                          II.          JURISDICTION
                                                            25
                                                            26        2. Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. §1692k(d), and

                                                            27           therefore involves a “federal question” pursuant to 28 U.S.C. §1331.
                                                            28                                                  III.     PARTIES

                                                                                                                  Page 1 of 5
                                                                 Case 2:19-cv-02298-DLR Document 13 Filed 07/03/19 Page 2 of 5



                                                             1   3. Plaintiff, Andrew Olason (“Plaintiff”), is a natural person residing in Maricopa County,
                                                             2      Arizona.
                                                             3
                                                                 4. Defendant, Tolteca Enterprises, Inc. dba Phoenix Recovery Group (“Defendant”) is a
                                                             4
                                                                    Texas corporation engaged in the business of collecting debts by use of the mails and
                                                             5
                                                                    telephone. Defendant regularly attempts to collect debts alleged due another.
                                                             6
                                                             7                               IV.    FACTUAL ALLEGATIONS

                                                             8   5. Defendant is a “debt collector” as defined by FDCPA, 15 U.S.C. 15 U.S.C. §1692a(6).

                                                             9   6. Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. §1692a(3).
                                                            10   7. All activities of Defendant set out herein were undertaken in connection with the
                                                            11
                                                                    collection of a “debt,” as defined by 15 U.S.C. §1692a(5).
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                 8. Within the last year, Defendant did multiple actions in attempt to collect a debt from
                                                            13
                                                                    Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways including, but not
                                                            14
                                                            15      limited to the following:

                                                            16          •   Communicating with people who were not the consumer and failing to identify
                                                            17              themselves, failing to state they are confirming or correcting location information
                                                            18
                                                                            of the consumer (15 U.S.C. §1692b(1));
                                                            19
                                                                        •   Communicating with people who were not the consumer and stating the consumer
                                                            20
                                                                            owes a debt (15 U.S.C. §1692b(2));
                                                            21
                                                            22          •   Communicating with people who were not the consumer more than once when not

                                                            23              requested to do so (15 U.S.C. §1692b(3));
                                                            24          •   Communicating with people who were not the consumer and telling them they
                                                            25
                                                                            were in the debt collection business and that the communication relates to the
                                                            26
                                                                            collection of a debt (15 U.S.C. §1692b(5));
                                                            27
                                                            28

                                                                                                          Page 2 of 5
                                                                 Case 2:19-cv-02298-DLR Document 13 Filed 07/03/19 Page 3 of 5



                                                             1          •   Communicating with third parties regarding the debt without prior consent of the
                                                             2              consumer (15 U.S.C. §1692c(b));
                                                             3
                                                                        •   Using false, deceptive, or misleading representation or means in connection with
                                                             4
                                                                            the debt through the false representation of the character, amount, or legal status of
                                                             5
                                                                            any debt (15 U.S.C. §1692e(2)(A));
                                                             6
                                                             7          •    Using false, deceptive, or misleading representation or means in connection with

                                                             8              the debt through false representation or implication that the consumer committed
                                                             9              any crime or other conduct to disgrace the consumer (15 U.S.C. §1692e(7));
                                                            10
                                                                        •   Using false, deceptive, or misleading representation or means in connection with
                                                            11
                                                                            the debt through threatening to communicate credit information which is known or
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                            which should be known to be false (15 U.S.C. §1692e(8));
                                                            13
                                                            14          •   Using false, deceptive, or misleading representation or means in connection with

                                                            15              the debt through distributing written communication and documents which creates
                                                            16              the false impression it was authorized by the court (15 U.S.C. §1692e(9));
                                                            17
                                                                        •   Using false, deceptive, or misleading representation or means in connection with
                                                            18
                                                                            the debt through using a false representation or deceptive means to collect a debt
                                                            19
                                                                            (15 U.S.C. §1692e(10)); and
                                                            20
                                                            21          •   Using false, deceptive, or misleading representation or means in connection with

                                                            22              the debt through the false representation or implication that documents are legal
                                                            23              process (15 U.S.C. §1692e(13)).
                                                            24
                                                                 9. As a result of the aforementioned violations, Plaintiff suffered and continues to suffer
                                                            25
                                                                    injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
                                                            26
                                                                    severe emotional distress.
                                                            27
                                                            28

                                                                                                          Page 3 of 5
                                                                    Case 2:19-cv-02298-DLR Document 13 Filed 07/03/19 Page 4 of 5



                                                             1      10. Defendant intended to cause, by means of the actions detailed above, injuries to Plaintiff’s
                                                             2          feelings, personal humiliation, embarrassment, mental anguish and severe emotional
                                                             3
                                                                        distress
                                                             4
                                                                    11. Defendant’s actions detailed above, were undertaken with extraordinary disregard of, or
                                                             5
                                                                        indifference to, known or highly probable risks to purported debtors.
                                                             6
                                                             7      12. To the extent Defendant’s actions, detailed in paragraphs above, were carried out by an

                                                             8          employee of Defendant, that employee was acting within the scope of his or her

                                                             9          employment.
                                                            10          COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
                                                            11
                                                                    13. Plaintiff reincorporates by reference all of the preceding paragraphs.
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                    14. The preceding paragraphs state a prima facie case for Plaintiff against Defendant for
                                                            13
                                                                        violations of the FDCPA.
                                                            14
                                                            15                                          PRAYER FOR RELIEF

                                                            16          WHEREFORE, Plaintiff respectfully prays the judgment be entered against the Defendant
                                                            17   for the following:
                                                            18
                                                                    A. Declaratory judgment that Defendant’s conduct violated the FDCPA;
                                                            19
                                                                    B. Actual damages pursuant to 15 U.S.C. §1692k;
                                                            20
                                                                    C. Statutory damages pursuant to 15 U.S.C. §1692k;
                                                            21
                                                            22      D. Costs, disbursements and reasonable attorney’s fees for all successful claims, and any

                                                            23          unsuccessful claims arising out of the same transaction or occurrence as the successful

                                                            24          claims, pursuant to 15 U.S.C. §1692k; and,
                                                            25      E. For such other and further relief as may be just and proper.
                                                            26
                                                                        PLAINTIFF FURTHER HEREBY REQUESTS A TRIAL BY JURY
                                                            27
                                                                                              DATED July 3, 2019.
                                                            28

                                                                                                             Page 4 of 5
                                                                   Case 2:19-cv-02298-DLR Document 13 Filed 07/03/19 Page 5 of 5



                                                             1
                                                                                                          COOK & PRICE, PLC
                                                             2
                                                                                                          By: /s/ Jesse D. Cook
                                                             3                                            402 E. Southern Ave.
                                                                                                          Tempe, Arizona 85282
                                                             4                                            Attorneys for Defendant
                                                             5                                            Andrew Olason

                                                             6
                                                             7
                                                             8
                                                                                             CERTIFICATE OF SERVICE
                                                             9
                                                            10   I hereby certify that on July 3, 2019, I electronically transmitted the foregoing document
                                                                 to the Clerk’s Office using the CM/ECF System for filing and transmitted a Notice of
                                                            11   Electronic Filing to the following CM/ECF registrants.
COOK & PRICE, PLC
                    402 E. Southern Ave, Tempe, AZ 85282
                    Tel: 480.407.4440 – Fax: 480.696.5474




                                                            12
                                                                 None
                                                            13
                                                            14
                                                            15   By: /s/ Jesse D. Cook

                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                          Page 5 of 5
